Exhibit 10.7

FISCAL 2014/2015 ANNUAL INCENTIVE BONUS PLAN SUMMARY

The Company’s named executive officers are: Ralph T. Finkenbrink, President and
Chief Executive Officer; Kevin D. Bates, Senior Vice President of Branch
Operations; and Katie L. MacGillivary, Vice President of Finance, Chief
Financial Officer and Corporate Secretary. Prior to June 1, 2014, the Company’s
named executive officers were: Peter L. Vosotas, President and Chief Executive
Officer; and Ralph T. Finkenbrink, Senior Vice President-Finance, Chief
Financial Officer and Corporate Secretary. The Company has in place annual
incentive bonus programs for its named executive officers. Set forth below is a
summary of the principal terms of such programs for the fiscal year ended
March 31, 2014 (“Fiscal 2014”) and the fiscal year ending March 31, 2015
(“Fiscal 2015”):

Fiscal 2014

Cash Bonuses. In addition to his annual base salary, each of Messrs. Vosotas and
Finkenbrink was entitled to receive cash bonuses for Fiscal 2014 based upon the
Company’s revenues and operating income exceeding certain target percentages.
The tables below summarize the cash bonuses payable to each of Messrs. Vosotas
and Finkenbrink based upon the Company meeting or exceeding the indicated growth
targets:

 

Revenue Growth Target (% Increase Over Fiscal 2013)*

   Cash Bonus Payable
to Mr. Vosotas      Cash Bonus Payable
to Mr. Finkenbrink  

3%

   $ 20,000       $ 15,000   

5% or above

   $ 40,000       $ 30,000   

 

Operating Income Growth Target (% Increase Over Fiscal 2013)*

   Cash Bonus Payable
to Mr. Vosotas      Cash Bonus Payable
to Mr. Finkenbrink  

5%

   $ 20,000       $ 15,000   

10% or above

   $ 40,000       $ 30,000   

Neither Mr. Vosotas nor Mr. Finkenbrink received any cash bonus for Fiscal 2014.

Equity Awards. Neither Mr. Vosotas nor Mr. Finkenbrink received any equity
awards for Fiscal 2014.

Fiscal 2015

Discretionary Cash Bonuses. In addition to his or her annual base salary, each
of Mr. Finkenbrink, Mr. Bates and Ms. MacGillivary may receive cash bonuses for
Fiscal 2015 at the discretion of the Compensation Committee of the Company’s
Board of Directors. In determining such bonuses, the Compensation Committee will
consider various factors it deems appropriate, such as (without limitation)
profitability, portfolio growth, branch expansion, and competitive
circumstances. The Compensation Committee granted Mr. Finkenbrink a $25,000 cash
bonus upon his becoming President and Chief Executive Officer of the Company.



--------------------------------------------------------------------------------

Equity Awards. The Company’s current Named Executive Officers received the
following equity awards under the Equity Plan as part of the Fiscal 2015
incentive bonus program:

 

Executive Officer

   Restricted Stock*      Non-Qualified Stock Options**  

Ralph T. Finkenbrink

     20,000         40,000   

Kevin D. Bates

     12,000         25,000   

Katie L. MacGillivary

     8,000         15,000   

 

* These awards were granted effective June 13, 2014 will vest on March 31, 2017.

** These awards were granted effective June 13, 2014, will vest in five equal
installments commencing as of the first anniversary of the date of grant, and
expire on June 13, 2024.

 

2